t c summary opinion united_states tax_court nedra bolden petitioner v commissioner of internal revenue respondent docket no 194-03s filed date nedra bolden pro_se hieu c nguyen for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for and an accuracy-related_penalty of dollar_figure under sec_6662 the issue for decision is whether a dollar_figure payment received by petitioner in is excludable from gross_income under sec_104 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in los angeles california at the time the petition was filed petitioner began working for universal city studios inc universal on or about date petitioner filed racial discrimination charges with the california department of fair employment and housing against universal and various individuals the charges alleged a cause of action for racial harassment racial discrimination and retaliation for her race and her complaints about discrimination and harassment thereafter on or about date petitioner filed a racial discrimination complaint against universal in the superior court for the county of los angeles in an effort to resolve all differences and avoid litigation petitioner entered into a confidential settlement agreement and release settlement agreement with universal on date the settlement agreement provided that universal would pay petitioner dollar_figure in exchange for her request for a dismissal with prejudice of all pending claims and her resignation the settlement agreement also provided in pertinent part the parties agree to the following d the parties agree that the settlement payment represents non-wage damages for injuries arising out of bolden's claims the parties further agree that the settlement payment constitutes non-wage income and shall be subject of an irs form_1099 bolden agrees to hold universal and any of its current or former officers agents and employees harmless from and indemnify them against any and all claims assessments and or penalties and any reasonable attorneys' fees incurred in responding thereto made claimed sought or imposed by the internal_revenue_service in regard to any amounts due or claimed to be due to such taxing authority or agency as a result of bolden's tax treatment of the settlement payment bolden also acknowledges that universal has advised her to consult with an attorney and that she has in fact consulted with an attorney concerning this agreement the undersigned have read and understand the terms and conditions of the foregoing settlement agreement and release and bolden specifically acknowledges that she has consulted with an attorney regarding the execution of this agreement in addition the parties warrant that the settlement agreement and release contains the entire agreement between the parties hereto and no promise inducement or agreement not expressly contained herein has been made the settlement agreement was signed by petitioner and her attorney petitioner filed a tax_return for taxable_year in that return petitioner excluded from her gross_income the dollar_figure that she received from universal under the settlement agreement in the notice_of_deficiency respondent determined that petitioner is not entitled to exclude from her gross_income the settlement amount at issue discussion the commissioner's deficiency determinations in the notice_of_deficiency are presumed correct and generally taxpayers bear the burden of proving that the commissioner's determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner the issue in this case is a question of law and the court decides the issue without regard to the burden_of_proof therefore sec_7491 is inapplicable taxability of payment petitioner received as a general_rule gross_income includes income from whatever source derived sec_61 this definition is to be construed broadly and was designed by congress to exert 'the full measure of its taxing power ' 348_us_426 quoting 309_us_331 exceptions to the general_rule are to be construed narrowly 515_us_323 e xemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness emphasis added the regulations define damages received as an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs damages received are excludable from gross_income only when the underlying cause of action giving rise to recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite the second prong of this test has since been extended to apply to the amended version of sec_104 with the corresponding change that the second prong now requires proof that the personal injuries or sickness for which damages were received were physical in nature venable v commissioner tcmemo_2003_240 see also shaltz v commissioner tcmemo_2003_173 henderson v commissioner tcmemo_2003_168 affd ___ fed appx ___ 9th cir date prasil v commissioner tcmemo_2003_100 when the amounts are received as part of a settlement agreement it is the nature of the claim that was the basis for the settlement that controls whether such amounts are excludable under sec_104 504_us_229 this determination is factual and should be made in light of the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir the critical question to be asked is in lieu of what was the settlement paid 105_tc_396 affd 121_f3d_393 8th cir all relevant facts and circumstances surrounding the drafting of the settlement agreement should be used to make this determination id if the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury then the most important fact in determining how sec_104 is to be applied is 'the intent of the payor' as to the purpose in making the payment 88_tc_834 quoting 349_f2d_610 10th cir affd without published opinion 845_f2d_1013 3d cir the court notes that the record is nearly devoid of information regarding the negotiations that led to the settlement agreement however nothing in the record suggests that the relationship between petitioner and universal was anything other than adversarial the settlement was reached while petitioner's charges against universal were still pending furthermore both sides were represented by counsel the settlement agreement states that the settlement payment represents non-wage sic damages for injuries arising out of bolden's claims and that the settlement payment constitute s non-wage sic income and shall be subject of an irs form_1099 the settlement agreement says nothing about physical injuries in this situation the court must look to universal's intent in making the payment by referring to the payment as nonwage income universal demonstrated that it expected the payment to be included in petitioner's gross_income it is clear from other sections of the settlement agreement that it was not universal's intention to compensate petitioner for physical injuries or physical sickness as consideration for the settlement agreement petitioner was required to request a dismissal of her claims with prejudice and resign from her position at universal only after petitioner had taken the prerequisite steps would the settlement payment be sent by requiring petitioner to take these steps universal was in fact buying their release from having to fully litigate petitioner's discrimination claims while the court does not dismiss the illnesses that petitioner experienced during her employment the evidence supports the conclusion that the settlement payment was intended by universal to be nonwage income and not to compensate petitioner for any physical injuries or physical sickness since the court has found that the settlement proceeds were not based on personal physical injuries or physical sickness there is no need to determine whether the underlying cause of action giving rise to the recovery was 'based upon tort or tort type rights ' commissioner v schleier u s pincite quoting sec_1_104-1 income_tax regs the court holds that the dollar_figure damage award is not excludable from gross_income under sec_104 penalty under sec_6662 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty under sec_6662 sec_7491 116_tc_438 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent's determination is incorrect id petitioner also bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions id pincite sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence is the 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs see 296_f3d_607 7th cir affg tcmemo_2000_20 respondent has satisfied his burden of production under sec_7491 by establishing that petitioner received the settlement payment and failed to include it in income petitioner does not dispute receiving the payment the settlement payment represented more than percent of petitioner's annual income a reasonable and ordinarily prudent person would have sought the advice of a knowledgeable person to ensure the proper tax treatment of such a large payment additionally the settlement agreement specifically stated that universal considered the payment to be nonwage income and that they would issue a form-1099 for the payment the settlement agreement required petitioner to indemnify universal against any claims or penalties arising from her tax treatment of the settlement payment during the drafting of the settlement agreement petitioner was represented by counsel and she could have taken that opportunity to determine the proper tax treatment of the payment the court holds that petitioner is liable for the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
